COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00055-CV


IN RE DONNY GENE LAMBERT                                             RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

       The court has considered relator’s pro se petition for writ of mandamus

and is of the opinion that it has no jurisdiction over the relief requested.2

Accordingly, relator’s petition for writ of mandamus is dismissed for want of

jurisdiction.

       1
        See Tex. R. App. P. 47.4, 52.8(d).
       2
       See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2012); Bd. of
Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth Dist., 910
S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig. proceeding); In re Watson, 253
S.W.3d 319, 320 (Tex. App.—Amarillo 2008, orig. proceeding) (holding that if an
applicant finds it necessary to complain about an action or inaction of the
convicting court in a post-conviction habeas corpus proceeding, an applicant may
seek mandamus relief from the Texas Court of Criminal Appeals).
                                       PER CURIAM


PANEL: GARDNER, DAUPHINOT, and GABRIEL, JJ.

DELIVERED: March 21, 2013




                            2